Case: 14-14359   Date Filed: 11/06/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14359
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:14-cr-00008-MW-CAS-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

PORSCHA THOMAS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 6, 2015)

Before ED CARNES, Chief Judge, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 14-14359       Date Filed: 11/06/2015       Page: 2 of 4


       Porscha Thomas pleaded guilty to aiding and abetting the theft of public

money in violation of 18 U.S.C. §§ 641 and 2, and aggravated identity theft in

violation of 18 U.S.C. § 1028A(a)(1). The district court sentenced her to 45

months in prison and ordered her and her codefendant, Kenitra Gilmer, to jointly

pay $86,402 in restitution to the Internal Revenue Service. Thomas appeals her

convictions and the restitution order.

       Thomas’ first contention is that the district court erred in denying her motion

to suppress evidence seized during a warrantless search of her rental car.1 That

denial presents a mixed question of law and fact for appeal. United States v.

Boyce, 351 F.3d 1102, 1105 (11th Cir. 2003). We review only for clear error the

fact findings that went into it, construing all facts in the light most favorable to the

denial, while we review de novo the application of law to the facts. Id.

       Thomas concedes that the initial traffic stop was justified, but contends that

the officer lacked articulable suspicion to extend the length of the stop in order to

conduct a dog sniff. A traffic stop “may not last any longer than necessary to

process the traffic violation unless there is articulable suspicion of other illegal

activity.” Id. at 1106 (quotation marks omitted); see also Rodriguez v. United

States, 575 U.S. __, 135 S. Ct. 1609, 1615 (2015) (holding that an officer may not


       1
         Thomas attempts to incorporate by reference arguments made by Gilmer in her appeal,
but there are none to incorporate because Gilmer’s attorney filed an Anders brief. See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
                                               2
                 Case: 14-14359       Date Filed: 11/06/2015        Page: 3 of 4


conduct checks unrelated to an otherwise lawful traffic stop “in a way that

prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual”). The district court credited the testimony of Deputy Roy

Haskell, who conducted the stop and search. Haskell testified at the suppression

hearing that the dog sniff was arranged and carried out because he had smelled

marijuana coming from the rental car, Thomas was breathing heavily even though

she was only the passenger, and Gilmer (the driver) and Thomas gave conflicting

stories about where they were coming from. The district court did not err in

concluding that these facts gave rise to articulable suspicion that justified

extending the traffic stop. See Boyce, 351 F.3d at 1105–06.

       Thomas also contends that the district court should have reduced the amount

of restitution by the amount of the money she had already forfeited. We review de

novo the legality of a restitution order. United States v. Edwards, 728 F.3d 1286,

1291 (11th Cir. 2013). The Madison County Sheriff’s Office seized $52,194 in

cash that was found in Thomas’ rental car. That money was later administratively

forfeited to the Madison County Sheriff’s Office and to an entity known by the

acronym “ICE.” 2 The district court did not err in declining to reduce the restitution


       2
          The parties, the district court, and the presentence investigation report all agreed that
80% of the money that was forfeited went to the Madison County Sheriff’s Office, and 20%
went to “ICE.” They determined that ICE meant Immigration and Customs Enforcement. Some
ambiguity arises from the fact that the officer who conducted the traffic stop was working for
Interstate Criminal Enforcement, which also uses the acronym “ICE.” In the end, whether the
forfeited money went to Immigration and Customs Enforcement or Interstate Criminal
                                                 3
                Case: 14-14359        Date Filed: 11/06/2015       Page: 4 of 4


order by $52,194 because regardless of where the forfeited money went, “a district

court generally has no authority to offset a defendant’s restitution obligation by the

value of forfeited property held by the government.” United States v. Joseph, 743
F.3d 1350, 1354 (11th Cir. 2014). Thomas has not pointed to any exception

applicable to her case.

       AFFIRMED.




Enforcement is irrelevant because the district court still lacks authority to offset a restitution
order by the value of property forfeited. See United States v. Joseph, 743 F.3d 1350, 1354 (11th
Cir. 2014).
                                                4